Following conviction on multiple indictments, Wei H. Ye appealed to the Appeals Court, which affirmed his convictions. Commonwealth v. Ye, 52 Mass. App. Ct. 390 (2001). This court denied his application for further appel*1011late review. 435 Mass. 1107 (2001). Thereafter, Ye filed a petition in the county court, pursuant to G. L. c. 211, § 3, seeking relief from his convictions. A single justice denied the petition without a hearing, and Ye appealed. We affirm.
Wei H. Ye, pro se, submitted a brief.
The issues cited in Ye’s petition either were raised, or could have been raised, in his direct appeal. E.g., Hines v. Superior Court, 423 Mass. 1005, cert. denied, 519 U.S. 984 (1996). Where, as here, a “petitioner has both pursued and exhausted available appellate remedies . . . [G. L.] c. 211, § 3, does not provide the petitioner with the right to further consideration of the same issues.” Clark v. Commonwealth, 437 Mass. 1015, 1015 (2002) (Appeals Court affirmed trial court’s judgment, and Supreme Judicial Court denied further appellate review).1 Relief under G. L. c. 211, § 3, was properly denied. Foley v. Lowell Div. of the Dist. Court Dep’t, 398 Mass. 800, 802 (1986).

Judgment affirmed.


There is no merit to Ye’s claims that he was entitled to a hearing before the single justice, or that the single justice was required to issue a memorandum explaining her decision to deny his G. L. c. 211, § 3, petition. See Callahan v. Commonwealth, 416 Mass. 1010, 1011 (1994) (single justice not required to state reasons for denying G. L. c. 211, § 3, petition); Taylor v. Newton Div. of the Dist. Court Dep’t, 416 Mass. 1006, 1006 (1993) (“The rules for the regulation of practice before a single justice of this court do not require the single justice to grant a hearing or to make findings”).